 1                                UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                  ***
 4    SHERIF W. ABDOU and AMIR S.                          Case No. 2:16-cv-2597-APG-CWH
      BACCHUS,
 5                                                         ORDER SETTING BRIEFING
                              Plaintiffs,                  SCHEDULE ON PROPOSED
 6                                                         INTERVENOR P3 HEALTH GROUP
            v.                                             HOLDINGS, LLC’S MOTION TO
 7                                                         INTERVENE
      DAVITA, INC., et al.,
 8
                              Defendants.
 9

10

11          P3 Health Group Holdings, LLC moves to intervene and requests expedited treatment on

12   its intervention motion so that it will be able to respond to the defendants’ motion for preliminary

13   injunction.

14          IT IS ORDERED that any party opposing P3 Health Group Holdings, LLC’s motion to

15   intervene shall file an opposition on or before December 3, 2018. P3 may file a reply on or

16   before December 6, 2018.

17          IT IS FURTHER ORDERED that in light of the December 3, 2018 deadline to file

18   responses to the defendants’ motion for preliminary injunction, P3 Health Group Holdings, LLC

19   is granted leave to file an opposition to the motion for preliminary injunction, which will be

20   considered if P3 Health Group Holdings, LLC is permitted to intervene.

21          DATED this 28th day of November, 2018.

22

23                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28
